COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00315-CR


DANIEL HANS JUGEN ZIEGLER                                           APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1351981D

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      Appellant Daniel Hans Jugen Ziegler appeals the fifteen-year sentence the

trial court imposed after revoking his deferred adjudication community

supervision and adjudicating his guilt of burglary of a habitation. In two points,

Appellant argues that the trial court abused its discretion and denied him due

process by failing to consider the entire range of punishment because the State

      1
       See Tex. R. App. P. 47.4.
and the trial court emphasized his German citizenship. Because Appellant has

forfeited his complaints, we affirm the trial court’s judgment.

Preservation of Complaints

      The Texas Court of Criminal Appeals has held that allegations of due

process violations are subject to the requirement of preservation by an objection

or motion filed with the trial court. 2       Article 42.07 of the code of criminal

procedure requires that before pronouncing sentence, the trial court inquire of the

defendant whether there is any reason sentence should not be pronounced. 3

The trial court did not comply with this requirement, which would have given

Appellant the opportunity to raise his complaint of an excessive sentence as well

as his due process complaint, despite its omission by the legislature as a ground

to prevent pronouncement of sentence. 4

      Normally, once sentence is pronounced, the trial is over. 5 In the case now

before this court, however, after pronouncing sentence, the trial judge inquired

whether Appellant understood his sentence.            Then the trial court inquired

whether Appellant understood his limited right to appeal. Appellant thus had



      2
       Anderson v. State, 301 S.W.3d 276, 279–80 (Tex. Crim. App. 2009).
      3
       Tex. Code Crim. Proc. Ann. art. 42.07 (West 2006).
      4
       See id.
      5
       See Cook v. State, 390 S.W.3d 363, 372 (Tex. Crim. App. 2013).



                                          2
ample opportunity to preserve his complaints but failed to do so. 6 Nor did he

raise these complaints in his motion for new trial. 7

      Because Appellant failed to preserve his complaints raised on appeal, we

affirm the trial court’s judgment.




                                                        /s/ Lee Ann Dauphinot
                                                        LEE ANN DAUPHINOT
                                                        JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 2, 2015




      6
       See Burt v. State, 396 S.W.3d 574, 577–78 (Tex. Crim. App. 2013) (“The
requirement that an objection be raised in the trial court assumes that the
appellant had the opportunity to raise it there. . . . [I]f an appellant never had the
opportunity to object, then he has not forfeited error.”).
      7
        See Pearson v. State, 994 S.W.2d 176, 179 (Tex. Crim. App. 1999); Issa
v. State, 826 S.W.2d 159, 161 (Tex. Crim. App. 1992).



                                          3